                                                                                Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


KYREE PEREZ,

                  Plaintiff,

v.                                              CASE NO. 4:19cv260-RH-CAS

MARK S. INCH et al.,

                  Defendants.

_____________________________/


                                ORDER OF DISMISSAL


         This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 4. No objections have been filed. Upon consideration,

         IT IS ORDERED:

         1. The report and recommendation is accepted and adopted as the court’s

opinion.

         2. The plaintiff’s motion to proceed in forma pauperis, ECF No. 2, is denied.

         3. The plaintiff must pay the $400.00 filing fee by September 9, 2019. If he

fails to do so, the case will be dismissed.




Case No. 4:19cv260-RH-CAS
                                                                                         Page 2 of 2




         4. If the plaintiff pays the filing fee but it appears as the case progresses that

costs will be incurred in excess of the plaintiff’s ability to pay, he may file a

renewed motion for leave to proceed in forma pauperis.

         5. If the plaintiff pays the filing fee, the clerk must refer the case to the

magistrate judge for further proceedings. If the plaintiff does not pay the filing fee

by the deadline, the clerk must refer the case to me for entry of an order of

dismissal.

         SO ORDERED on August 7, 2019.

                                            s/Robert L. Hinkle
                                            United States District Judge




Case No. 4:19cv260-RH-CAS
